Broyles, O. J.
Where one is tried on an indictment charging rape and drawn under the act approved July 31, 1918 (Ga. L. 1918, p. 259), a verdict finding the accused guilty of fornication is null and void, and the judgment based thereon should be arrested on motion of the defendant. Holland v. State (this case), 161 Ga. 492 (131 S. E. 503), decided January 13, 1926. The trial court, therefore, erred in overruling the motion to arrest the judgment.

Judgment reversed.


Luke and Bloodworth, JJ., concur.